        Case 3:14-cr-00175-WHA Document 1161 Filed 02/21/20 Page 1 of 1



                                                                               Nanci L. Clarence
                                                                                       Kate Dyer
                                                                                  Josh A. Cohen
                                                                                Shaneeda Jaffer
                                                                                Adam F. Shearer
                                                                                 Jonathan Baum




                                                           February 21, 2020

    VIA HAND DELIVERY AND EMAIL

    The Honorable William H. Alsup
    United States District Court
    450 Golden Gate Avenue, 19th Floor
    San Francisco, CA 94102


            RE:    United States v. Pacific Gas and Electric Company
                   No. 3:14-CR-00175-WHA

    Your Honor,

             At the hearing on February 19, 2020, the Court requested that PG&E provide a
    schedule of when the CPUC will consider issues related to PG&E’s executive
    compensation. Those hearings are scheduled to take place from February 25, 2020
    through March 4, 2020, as part of hearings on the Plan of Reorganization Order
    Instituting Investigation (I.19-09-016). The hearings will occur at the CPUC’s
    Headquarters at 505 Van Ness Avenue, San Francisco and will be webcast.

           A schedule of appearances for PG&E’s witnesses has not yet been established and
    PG&E does not know the precise days during which the CPUC will hear testimony
    related to executive compensation.

                                                           Respectfully submitted,



                                                           Kate Dyer

    cc: AUSA Noah Stern (via email)
        Reid Schar (via email)




899 Ellis Street | San Francisco, CA 94109 | Tel: 415.749.1800 | Fax: 415.749.1694 | www.clarencedyer.com
